Citation Nr: 0802210	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  03-22 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active service from January 1968 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Atlanta, Georgia, Regional Office (RO) which granted a 50 
percent evaluation for service-connected post-traumatic 
stress disorder (PTSD).

The veteran testified before the undersigned Veterans Law 
Judge (VLJ) at a travel Board hearing held in January 2005.  
A copy of the hearing transcript is associated with the 
record.

As was previously mentioned in a Board remand issued in March 
2005, in a Notice of Disagreement, received by the RO in 
January 2003, and in a substantive appeal (VA Form 9), dated 
in July 2003, the veteran raised contentions to the effect 
that service connection was warranted for the residuals of 
exposure to Agent Orange, including prostate cancer, a 
urinary disorder, erectile dysfunction, and a disorder of the 
colon.  He also claimed entitlement to service connection for 
bilateral hearing loss disability and for tinnitus.  Those 
claims have yet to be adjudicated and they are referred to 
the RO for appropriate action.


FINDINGS OF FACT

Throughout the appeal period, the veteran's PTSD has been 
manifested by reports of nightmares and flashbacks of combat, 
sleep disturbances, depression, impaired impulse control, 
concentration and memory problems, occasional thoughts of 
suicide, and Global Assessment of Functioning scores ranging 
from 50 to 58; those manifestations overall are indicative of 
moderate to serious, but not total, impairment in 
occupational and social functioning.


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, the 
criteria for an increased schedular evaluation to 70 percent 
for service-connected PTSD are met for the entirety of the 
appeal period (i.e. from the date of the claim for increase 
in November 2001).  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.126, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Following receipt of the veteran's November 2001 claim for an 
increased evaluation for PTSD, the RO issued a letter in 
March 2002 which advised the veteran of VA's duty to assist 
him to obtain evidence.  The letter advised the veteran that 
he should identify dates and locations of treatment and of 
medical evidence, lay statements, employments records, etc. 
which support his claim.  

Thereafter, the RO granted an increased evaluation of 50 
percent for PTSD in a May 2002 rating decision, and the 
veteran disagreed with the assignment of this evaluation.  
That disagreement gave rise to this appeal, and VA has issued 
subsequent duty to assist letters in April 2005 and June 
2006.  As part of the rating decision providing the grant of 
a 50 percent evaluation for PTSD in May 2002, the veteran was 
notified of the criteria for an evaluation in excess of 50 
percent for PTSD.  Following his disagreement with the 
assigned evaluation, the veteran was provided with a July 
2003 statement of the case (SOC) which set forth, in 
pertinent part, the complete text of 38 C.F.R. § 4.130, 
Diagnostic Code 9411, providing the criteria for schedular 
evaluations for PTSD.  

There is no allegation from the claimant that he has any 
additional evidence in his possession, but not associated 
with the record, that is needed for a full and fair 
adjudication of the claim or that he is aware of any other 
evidence which might be relevant.  As to the claim for an 
increased evaluation for PTSD, the veteran has presented 
himself for several VA examinations, and VA clinical records 
reflecting treatment for PTSD throughout the pendency of the 
appeal have been associated with the claims file.  Thus, the 
Board finds that the purpose behind the notice requirement 
has been satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  This notice was provided for the veteran in June 2006.

Both the duty to assist the veteran and the duty to notify 
the veteran have been met.  Given the actual notices to the 
veteran of the VCAA, the veteran's statements of record, and 
the development of the evidence, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  Moreover, in light of the favorable determination in 
this case, the Board finds that if there is any defect in the 
notice or timing of the notice to the veteran of the 
provisions of the VCAA, that defect has not resulted in any 
prejudice to the veteran.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).

Factual Background

The veteran's DD 214 indicates that he served with the United 
States Army as a machine gunner.  He had more than a year of 
service in Vietnam and his decorations include a Combat 
Action Ribbon.

In a May 1998 rating action, the RO established service 
connection for PTSD and assigned a 30 percent evaluation for 
that disability, effective from October 28, 1997, the date of 
the original claim.  At that time, the evidence before the RO 
included service medical records which revealed no 
psychiatric abnormality; and a March 1998 VA examination 
report which reflects that moderate, chronic PTSD was 
diagnosed, and a GAF (Global Assessment of Functioning) score 
of 55 was assigned.

The veteran filed a claim for an increased evaluation for 
PTSD in November 2001.

The veteran underwent a QTC psychiatric evaluation in May 
2002.  The veteran reported that he was employed as a 
deliveryman for Pizza Hut for 4 to 6 hours a day.  It was 
noted that the veteran had been married for 20 years and had 
3 children.  The report revealed that he had a high school 
education and one year of college.  On examination, the 
veteran was well oriented.  He admitted to having intrusive 
recollections and flashbacks of Vietnam.  It was noted that 
he used to think about suicide a lot, but medication had 
helped with this.  It was noted that insight and judgment 
were fair.  A diagnosis of moderate, chronic PTSD was 
diagnosed, and a GAF (Global Assessment of Functioning) score 
of 50 was assigned.

In a May 2002 rating decision, a 50 percent evaluation for 
PTSD was assigned effective from November 2001, the date of 
the claim for increase.

VA records dated from November 2001 to March 2003 show 
continued treatment for PTSD with GAF scores ranging from 55 
to 58.  

The veteran provided testimony at a hearing held at the RO in 
April 2003.  The veteran testified that he had been employed 
at Pizza Hut for 2 1/2 years and worked there about 40 hours a 
week as a deliveryman.  He indicated that he had a good 
relationship with his manager.  He reported that his family 
life was relatively normal, and that he and his wife attended 
church regularly.  The veteran indicated that he had no been 
hospitalized for PTSD and had not had any violent episodes. 

The veteran underwent another QTC psychiatric evaluation in 
May 2003.  The veteran reported that he was still employed as 
a deliveryman for Pizza Hut where he had worked for 4 years.  
The veteran described symptoms which included: depression, 
lack of motivation, and withdraw from social contact.  On 
examination, the veteran was well oriented and his speech was 
described as monotone and flat.  Memory and concentration 
problems were reported.  It was noted that insight and 
judgment were fair and that there was no indication of 
hallucinations or delusions.  A diagnosis of moderate, 
chronic PTSD was diagnosed, and a GAF (Global Assessment of 
Functioning) score of 51 was assigned.

The veteran provided testimony at a travel Board hearing held 
in January 2005.  The veteran indicated that he received 
psychiatric and group therapy treatment from VA regularly, 
every 3 months.  The veteran also testified that he was still 
working for Delta, where he had worked for 4 years (steadily 
and full time for 1 year), and was getting along with his co-
workers and supervisor.  The veteran testified that he was 
married and living with his wife and 2 children.  He 
testified that in approximately June 2004, his third child, a 
son, had been murdered in New Orleans, which had been 
devastating for him and his family, and had resulted in 
symptoms of suicidal thoughts.  The veteran also reported 
that since this event, he had become increasingly angry and 
aggressive.  He mentioned having recurrent flashbacks and 
nightmares of Vietnam.  

At the hearing a statement from the veteran's wife was 
offered in which she described the veteran's symptoms to 
include: depression, insomnia, paranoia, suicidal ideation 
and constant and unexpected flashbacks.  

VA psychiatric treatment records dated in January 2005 
indicate that the veteran was still working for Delta, but 
that he was worried about being laid off.  The veteran denied 
having suicidal or homicidal ideation and no delusions were 
elicited.  An assessment of chronic PTSD symptoms was made 
and a GAF score of 55 was assigned.

In March 2005, the veteran provided a statement for the 
record indicating that in June 1988, his daughter had called 
the police after he had been physically violent towards her.  
He indicated that no charges were ever filed.  He also 
indicated that he had worked for Pizza Hut both part and full 
time from 2000 to 2003; and had worked for Delta Airlines 
part time from 2000 to 2003 and full time from 2003 to 2005.

The record contains a September 2005 medical statement 
authored by a VA clinical nurse.  She reported that the 
veteran had been a patient since 1997 and was being treated 
for PTSD with medication and psychotherapy.  It was noted 
that the veteran was currently employed, but that he reported 
that he had lost several jobs due to his condition.  She 
stated that financial issues were increasing his stress level 
and described his PTSD symptoms as chronic and severe.  

In September 2005, the veteran completed release forms in 
order to assist VA in attempting to obtain his employment and 
medical records from Pizza Hut and Delta Airlines.  VA wrote 
to these sources in June 2006 in an attempt to get these 
records in full.  Delta certified that the veteran had been 
employed there from May 2000 forward in November 2006.  It 
appears that the veteran also provided information pertaining 
to verifying his employment with Pizza Hut.  VA was 
unsuccessful in obtaining any police reports pertaining to 
the veteran from the DeKalb Police Department and the veteran 
reported that they no longer had any records on him.

A VA PTSD examination was conducted in March 2007 and the 
claims folder was reviewed.  It was noted that the veteran 
was being followed by VA for regular treatment of PTSD.  It 
was reported that the veteran's symptoms included: 
nightmares, employment difficulty, suicidal thoughts, 
nightmares, temper outbursts and depressed mood.  It was 
noted that the veteran had been married for 29 years and had 
2 living children and the veteran described his marital 
relationship as strained, as was his relationship with his 
daughters, as he reported that they were afraid of him due to 
his temper.  The veteran reported that he had a small number 
of friends who he kept in touch with.  It was reported that 
the veteran had been steadily working for Delta Airlines 
since August 2006.  The veteran had indicated that he had 
experienced difficulty on the job due to problems complying 
with rules and an inability to get along with coworkers.  

Examination revealed that the veteran did not have impairment 
of thought process or communication; delusions or 
hallucinations; or current suicidal ideation.  It was noted 
that the veteran had a past history of suicidal ideation.  
There was no indication of obsessive or ritualistic behavior 
or of panic attacks, but impaired impulse control was noted.  
It was also reported that the veteran experienced sleep 
impairment.  Generally, the veteran's employability was 
described as good.  Diagnoses of PTSD and depression were 
made and GAF score of 55 was assigned.  The examiner noted 
that the veteran was particularly concerned about his 
employment status and observed that although he continued to 
be followed by VA for PTSD treatment on a regular basis, he 
had recently (mid to late 2006) declined to participate in 
additional counseling sessions.  

Subsequent VA treatment reports from 2007 document symptoms 
of episodic nightmares and intrusive thoughts.  An entry 
dated in April 2007 indicates that the veteran was still 
employed.  At that time an assessment of chronic 
PTSD/depression with some dissipation of symptoms on 
Citalopram was made and a GAF score of 57 was assigned.

Additional evidence was presented for the record in September 
2007.  However, that evidence was either duplicative of 
evidence already of record or was not pertinent to the 
increased rating claim (such as submitted service personnel 
records).  

Legal Analysis

The veteran contends that his service-connected PTSD has had 
an adverse effect on both his social life and his employment 
status and that the severity of his disability is in excess 
of the criteria for the 50 percent evaluation currently 
assigned.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his or her 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

The veteran's disability due to service-connected PTSD is 
evaluated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  
Under the general rating formula for mental disorders, which 
became effective prior to the veteran's claim for service 
connection, a 50 percent evaluation envisions occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships. 

A 70 percent evaluation envisions occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  Id.

A 100 percent schedular evaluation is warranted when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss of 
names of close relatives, own occupation, or own name.  Id.

According to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV), which VA has adopted, under 38 C.F.R. §§ 
4.125 and 4.130, a GAF score of 51 to 60 indicates moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  A GAF score of 41 to 50 indicates 
serious symptoms or a serious impairment in social, 
occupational, or school functioning.  Scores ranging from 31 
to 40 reflect some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up other children, is 
defiant at home, and is failing at school).  A score from 21 
to 30 is indicative of behavior which is considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment or inability to 
function in almost all areas.  Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 
(1996).

The evidence establishes that consistently since the veteran 
filed his November 2001 claim for increase, steady symptoms 
of nightmares, intrusive thoughts of Vietnam, flashbacks and 
depression have been documented.  The Board observes that 
these symptoms have remained constant problems since that 
time.  In addition, as evidence by the veteran's assigned GAF 
scores which since late 2001 have fluctuated between about 50 
and 58, the severity of his PTSD is defined as somewhere 
between moderate and serious.  

Socially, while the veteran has had a long-term marriage, it 
is clear that particularly since about 2004, when the 
veteran's son was murdered, he has experienced some 
significant social impairment as documented by increased 
isolation and increasingly strained relations with his 
family.  It has been documented that the veteran's daughters 
fear his temper and that his wife is upset by difficulties 
that the veteran has maintaining employment.  Industrially, 
although the record reflects that the veteran is currently 
employed full time, it appears that he has some difficulty 
complying with rules and getting along with coworkers.  Loss 
of motivation has been repeatedly documented, as has some 
indication of memory and concentration problems.

Significantly, since November 2001, the clinical records 
contain mention of symptoms suicidal ideation and impaired 
impulse control as enumerated under the criteria used for the 
evaluation of a 70 percent evaluation for PTSD.  While these 
symptoms do not appear to be consistently present, they 
periodically appear, and do not appear to have resolved.  In 
light of the aforementioned evidence and with the application 
of the benefit of the doubt in the veteran's favor, the Board 
finds that the veteran's service-connected psychiatric 
disability picture more nearly approximates the criteria for 
a 70 percent evaluation under the provisions of 38 C.F.R. § 
4.130, Diagnostic Code 9411 due to occupational and social 
impairment with deficiencies in most areas.  38 C.F.R. § 4.7 
(2007).

However, GAF scores assigned between November 2001 and April 
2007, varying from 58 to 50, are not consistent with a total 
schedular evaluation, as the lowest assigned score, the GAF 
score of 50, is, as noted above, indicative of serious, but 
not total, social and occupational impairment.  The record 
establishes that the veteran has continued to live with his 
wife, continued to work, and has maintained a fairly steady 
relationship with his clinical providers.  The veteran 
continues to perform activities of daily living 
independently.  He has consistently maintained his personal 
appearance to a socially acceptable level, without any 
indication of grossly inappropriate behavior.

A total schedular evaluation is warranted where there is 
total impairment in at least one area, such as social or 
industrial functioning.  The evidence that the veteran has 
maintained important relationships, maintained a marriage and 
place for his family to live, attended work, and has not 
demonstrated grossly inappropriate behavior establishes that 
the veteran's impairment since November 2001, when the claim 
for increase was filed, is serious but not total.  Thus, the 
veteran has not met the schedular criteria for a 100 percent 
evaluation for PTSD at any time during the appeal period.  
Moreover, neither he nor his representative has claimed that 
the veteran's PTSD renders him unemployable.

Resolving in the veteran's favor reasonable doubt as to the 
severity of service-connected PTSD, the Board concludes that 
the criteria for a 70 percent evaluation are met for the 
entirety of the appeal period (i.e. from November 2001, 
forward).  However, the criteria for a 100 percent schedular 
evaluation are not met, as the veteran continues to work, and 
perform independently activities of daily living, household 
chores, hygiene, and the like.  The GAF scores assigned 
reflect moderate to severe, but not totally incapacitating 
severity of PTSD.  Thus, while the criteria for a 70 percent 
evaluation have been met and the appeal is granted to this 
extent, the criteria for a total schedular evaluation for 
PTSD are not met for any portion of the appeal period.  In 
essence, the preponderance of the evidence is against an 
evaluation in excess of 70 percent for PTSD.  Since the 
evidence is not in equipoise, the provisions of 38 U.S.C.A. § 
5107(b) regarding resolution of reasonable doubt are not 
applicable to warrant an evaluation in excess of 70 percent 
for any portion of the appeal period.


ORDER

An increased evaluation for service-connected PTSD from 50 
percent to 70 percent, but not higher, is granted for the 
entirety of the appeal period, subject to law and regulations 
governing an award of monetary compensation; the appeal is 
granted to this extent only.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


